Title: From Thomas Jefferson to Mathew Carey, 12 January 1801
From: Jefferson, Thomas
To: Carey, Mathew



Sir
Washington Jan. 12. 1801.

I recieved some time ago your favor by Doctr. Carey together with the American Monitor, for which be pleased to accept my thanks. I have no doubt of it’s utility as a school-book as soon as the pupil is so far advanced as to reflect on what he reads, and that I believe is in an earlier stage than is generally imagined. I concur with you in the importance of inculcating into the minds of young people the great moral & political truths, and that it is better to put into their hands books which while they teach them to read, teach them to think also, and to think soundly. I have always believed that Tacitus would be one of the best school books, even while children are learning to read. they could never forget the hatred of vice and tyranny which that author inspires. you often quote a book under the title of the Spirit of despotism. I never before heard of it: but it is written with great strength of feeling & conception. I am with great esteem Sir
Your most obedt. servt

Th: Jefferson

